Exhibit 10.1(c)

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is entered into on December 1, 2003
between Greater Bay Bancorp, a California corporation (the “Company”), and David
L. Kalkbrenner (“Kalkbrenner”).

 

 

Recitals

 

A. As of the date of this Agreement, Kalkbrenner is Chief Executive Officer, and
a Director of Company, and has had such roles with Company and its predecessors
since founding in 1987;

 

B. Company and Kalkbrenner wish to provide for an orderly transition when
Kalkbrenner ceases to be CEO of Company.

 

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Company and Kalkbrenner agree as follows:

 

1. Term; Effectiveness. Kalkbrenner shall provide consulting services commencing
on January 1, 2004 (“Commencement Date”) and continuing two (2) years (“Term”),
subject to renewal by mutual agreement or earlier termination as set forth in
Section 4 below.

 

2. Duties and Compensation. Kalkbrenner shall have the duties and compensation
set forth on Schedule A attached hereto as well as any other duties mutually
agreed by Kalkbrenner and the Company. The Company shall reimburse Kalkbrenner
for all reasonable business expenses authorized by the Chairman, the Board or
Committee thereof, the CEO of the Company or his duly authorized designee.

 

3. Relationship of Parties. Kalkbrenner shall provide independent contractor
services to the Company commencing on the Commencement Date. Kalkbrenner shall
neither be, nor represent himself as being, an agent or employee of the Company.
Kalkbrenner shall have no authority to bind the Company or incur any obligations
on behalf of the Company. The Company is interested only in the results sought
to be obtained from the services to be provided by Kalkbrenner pursuant to this
Agreement. The parties further acknowledge and agree that the manner and means
of performing the services under this Agreement are subject to the sole control
and discretion of Kalkbrenner. Kalkbrenner acknowledges that the Company will
not withhold any federal or state income tax and will not pay or withhold the
employer or employee share of any FICA, FUTA, SDI or other employment or payroll
tax, from or with respect to any payments to be made hereunder, which shall be
reported by the Company on Internal Revenue Service Form 1099 and Franchise Tax
Board Form 599 for tax purposes. Notwithstanding the foregoing, payments under
this Agreement may be made through the Company’s regular payroll, subject to
withholding and payment of income and employment taxes, if and to the extent
that



--------------------------------------------------------------------------------

the Company determines, in its sole discretion, that such withholding and/or
payment of taxes is or may be required by law. Additionally, Kalkbrenner
acknowledges that the Company will not cover him under any workers’ compensation
insurance, retirement plan, or, except as expressly agreed in writing, other
benefit plan maintained by the Company for its employees. Kalkbrenner shall be
responsible for, and shall maintain, all insurance that is required by
applicable law or appropriate for his business, including, without limitation,
worker’s compensation and general liability coverage.

 

4. Termination. Kalkbrenner may terminate this Agreement at any time by giving
thirty (30) days written notice of such termination to the Company’s Chief
Executive Officer. This Agreement shall terminate automatically on the date of
Kalkbrenner’s death. The Company may terminate this Agreement for Cause. For
such purposes, “Cause” shall mean any of the following that has a material
adverse effect upon the Company: (a) Kalkbrenner’s deliberate violation of (i)
any state or federal banking or securities laws, or of the Bylaws, rules,
policies or resolutions of the Company or (ii) of the rules or regulations of
the California Commissioner of Financial Institutions, the Federal Deposit
Insurance Corporation, the Federal Reserve Board of Governors, the Office of the
Comptroller of the Currency or any other regulatory agency or governmental
authority having jurisdiction over the Company, or (b) Kalkbrenner’s conviction
of (i) any felony or (ii) any crime involving moral turpitude or a fraudulent or
dishonest act.

 

5. Proprietary Information or Trade Secrets of Others. Kalkbrenner will not
disclose to the Company or use, or induce the Company to use, any proprietary
information or trade secrets of others. Kalkbrenner represents and warrants that
he has returned all property and confidential information belonging to others.

 

6. Confidential Information. The Company has developed, compiled and owns, and
will develop or acquire, certain proprietary techniques and confidential
information which have or will have great value in its business (referred to in
this Agreement collectively as “Confidential Information”). Confidential
Information includes not only information disclosed to Kalkbrenner by the
Company, but also information developed or learned by Kalkbrenner during the
course of his service with the Company, such as Innovations (as defined in
Section 9 below). Confidential Information is to be broadly defined and includes
all information which has or could have commercial value or other utility in the
business in which the Company is engaged or contemplates engaging or the
unauthorized disclosure of which could be detrimental to the interests of the
Company, whether or not such information is identified as Confidential
Information by the Company.

 

7. Protection of Confidential Information. Kalkbrenner will, at all times during
and for the indefinite future subsequent to his engagement by the Company, hold
the Confidential Information in trust, keep the Confidential Information
confidential and not disclose the Confidential Information to any third party or
make any use, except for the benefit of the Company and in the course of his
engagement by the Company, of any of the Confidential Information.

 

8. Non-Competition During Engagement. Except with the express prior written
consent of the Chairman of the Board of the Company, or his duly authorized
designee, Kalkbrenner will not, during the period of his engagement by the
Company (the “Restriction

 

-2-



--------------------------------------------------------------------------------

Period”), directly or indirectly: (i) engage in any employment or activity,
other than for the Company, in any business in which the Company is engaged;
(ii) solicit or encourage any other consultant to or any employee of the Company
to engage in any such activity or employment; (iii) solicit any customers or
potential customers of the Company for products or services similar to those
sold or performed by the Company whether or not competitive therewith, or (iv)
solicit or permit any business of which he is an owner, partner, shareholder
(excluding public companies) member, manager or executive to solicit any
employee of the Company or any of its affiliates to leave its employ or join the
employ of another, then or at a later time.

 

9. Disclosure of Innovations. Kalkbrenner will promptly disclose in writing to
the Company all discoveries, developments, designs, innovations, improvements,
inventions, formulas, processes, techniques, know-how and data (whether or not
patentable or registrable under copyright or similar statutes) made, conceived,
reduced to practice or learned by Kalkbrenner (either alone or jointly with
others) during the period of his engagement by the Company that are related to
or useful in the business of the Company or from the use of premises, equipment
or other facilities owned, leased or otherwise acquired by the Company (all of
the foregoing being referred to in this Agreement as “Innovations”).

 

10. Assignment of Innovations. All Innovations belong to and shall be the sole
property of the Company. With respect to Innovations which are copyrightable,
Kalkbrenner shall assign to the Company all such copyrights, and Kalkbrenner
hereby assigns to the Company all right, title and interest Kalkbrenner may have
or acquire in and to all other Innovations. With respect to Innovations which
are copyrightable, Kalkbrenner acknowledges and agrees that such Innovations
shall be works made for hire as defined by Section 101 of Title 17 of the United
States Code. Kalkbrenner further acknowledges and agrees that all right, title
and interest in and to all copyrightable Innovations and the copyrights thereto
belong to and shall be the sole property of the Company, as provided by Section
201(b) of Title 17 of the United States Code. Kalkbrenner shall sign and deliver
to the Company (either during or subsequent to his service) such other documents
as the Company shall consider desirable to evidence the assignment of all rights
of Kalkbrenner, if any, in any Innovations to the Company and/or the Company’s
ownership of such Innovations. In the event Kalkbrenner is deemed to be
protected under Section 2872 of the California Labor Code, any provision in this
Agreement requiring Kalkbrenner to assign rights to an Innovation shall not
apply to any invention that qualifies under Section 2870 of the California Labor
Code, which Section is set forth in the “Written Notification” attached hereto
as Schedule B.

 

11. Power of Attorney. In the event the Company shall be unable to secure
Kalkbrenner’s signature on any document necessary to apply for, prosecute,
obtain, assign or enforce any copyright, patent, or other rights or protections
relating to any Innovation, whether due to mental or physical incapacity or any
other cause, Kalkbrenner hereby irrevocably designates and appoints each of the
Company and its duly authorized officers and agents as his agent and
attorney-in-fact, to act for and in his behalf and stead, to execute and file
any such document and to do all other lawfully permitted acts to further the
prosecution, issuance, assignment and enforcement of patents, copyrights or
other rights or protections with the same force and effect as if executed and
delivered by Kalkbrenner.

 

-3-



--------------------------------------------------------------------------------

12. Delivery of Documents and Data Upon Termination of Service. Upon expiration
or termination (voluntary or otherwise) of Kalkbrenner’s engagement by the
Company, Kalkbrenner shall, promptly and without request, deliver to and inform
the Company of all documents and data pertaining to his engagement and the
Confidential Information and Innovations, whether prepared by Kalkbrenner or
otherwise coming into his possession, and to complete, sign and deliver to the
President of the Company, or his duly authorized designee, Schedule B to this
Agreement. Kalkbrenner will not retain any written or other tangible material
containing any information concerning or disclosing any of the Confidential
Information or Innovations.

 

13. Avoidance of Conflicts of Interest. During the Term, Kalkbrenner shall not
perform duties similar to those referenced in Section 2 of this Agreement for
any other person, corporation or other business entity in the banking or other
financial services industries without the prior written approval of Company.
Kalkbrenner warrants and represents that he will not wrongfully disclose any
trade secret or other confidential information of any other person to Company,
and that unless otherwise specifically identified in writing at the time of
disclosure, all information disclosed by Kalkbrenner to Company may be used or
disclosed by Company without restriction.

 

14. Injunctive Relief. Since Kalkbrenner’s breach of this Agreement may cause
the Company irreparable harm for which money is inadequate compensation,
Kalkbrenner agrees that the Company will be entitled to injunctive relief to
enforce this Agreement, in addition to damages and other available remedies.

 

15. Amendment and Binding Effect. This Agreement may not be amended except by an
instrument in writing signed by both parties. This Agreement shall be binding
upon and inure to the benefit of Kalkbrenner and the Company and, as applicable,
their respective heirs, beneficiaries, legal representatives, agents, successors
and assigns. Accordingly, the Company shall not merge or consolidate into or
with another corporation, or reorganize or sell substantially all of its assets
to another corporation, firm or person, unless and until such succeeding or
continuing corporation, firm or person agrees to assume and discharge the
obligations of the Company under this Agreement. Upon the occurrence of such
event, the term “Company” as used in this Agreement shall be deemed to refer to
such surviving or successor firm, person, entity or corporation.

 

16. Governing Law and Forum. The laws of the State of California, other than
those laws denominated choice of law rules, and, where applicable, the rules and
regulations of the California Commissioner of Financial Institutions, the
Federal Deposit Insurance Corporation, the Federal Reserve Board of Governors
and the Office of the Comptroller of the Currency, shall govern the validity,
interpretation, construction and effect of this Agreement.

 

17. Arbitration. The parties agree that any and all disputes, controversies or
claims of any kind or nature arising out of or relating to this Agreement or the
breach or interpretation thereof, including but not limited to any arising out
of or in any way related to Kalkbrenner’s consulting arrangement with the
Company or the termination thereof, shall be submitted to binding arbitration
under the auspices and rules of Judicial Arbitration and Mediation Services,
Inc. (“JAMS”) in Santa Clara County, California. In the event that JAMS is
unable or unwilling

 

-4-



--------------------------------------------------------------------------------

to conduct any such arbitration or has discontinued its business, the parties
agree that any and all such disputes, controversies or claims shall be submitted
to binding arbitration under the auspices and rules of the American Arbitration
Association (“AAA”) in Santa Clara County, California. Included within this
provision are any claims alleging fraud in the inducement of this Agreement, or
relating to the general validity or enforceability of this Agreement, or claims
based on a violation of any local, state or federal law, such as claims for
discrimination or civil rights violations under Title VII of the Civil Rights
Act of 1964, the California Fair Employment and Housing Act, the Age
Discrimination in Employment Act and the Americans with Disabilities Act. Notice
of the demand for arbitration shall be filed in writing with the other party to
this Agreement and with JAMS (or AAA, if applicable). In no event shall the
demand for arbitration be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statute of limitations. The arbitration shall
be subject to commercial rules and procedures used or established by JAMS (or
AAA, if applicable). Notwithstanding anything to the contrary in the JAMS (or
AAA, if applicable) rules and procedures, the arbitration shall provide for (i)
written discovery and depositions adequate to give the parties access to
documents and witnesses that are essential to the dispute and (ii) a written
decision by the arbitrator that includes the essential findings and conclusions
upon which the decision is based. Subject to Section 21 below, the parties shall
bear their own costs and attorneys’ fees incurred in conducting the arbitration,
and shall split equally the fees and administrative costs charged by the
arbitrator and JAMS (or AAA, if applicable) unless required otherwise by
applicable law. Any award rendered by the arbitrator shall be final and binding
upon the parties, and as applicable, their respective heirs, beneficiaries,
legal representatives, agents, successors and assigns, and may be entered in any
court having jurisdiction thereof. Any arbitration hereunder shall be conducted
in Palo Alto, California, unless otherwise agreed to by the parties.

 

18. Entire Understanding. This Agreement expresses the entire understanding of
the parties with respect to the subject matter hereof. This Agreement supersedes
the Consulting Agreement dated January 1, 1998, as amended. The parties
acknowledge that they have executed an amended and restated Employee
Supplemental Compensation Benefits Agreement dated January 1, 2003, and a
related split dollar life insurance agreement, which are not superceded by this
Agreement.

 

19. Remedies Cumulative. Each and all of the several rights and remedies
provided for in this Agreement shall be cumulative, and no one of them shall be
exclusive of the others or of any right or remedy allowed at law or in equity.
No waiver or indulgence by the Company of any failure by Kalkbrenner to keep or
perform any promise or condition of this Agreement shall be a waiver of any
preceding or succeeding breach of the same or any other promise or condition,
and no waiver by the Company of any right shall be construed as a waiver of any
other right.

 

20. Severability. If a court finds any provision of this Agreement invalid or
unenforceable as applied to any circumstance, the remainder of this Agreement
and the application of such provision to other persons or circumstances shall
remain in effect. The parties further agree to replace such void or
unenforceable provision with a valid and enforceable provision that will
achieve, to the extent possible, the economic, business and other purposes of
the void or unenforceable provision.

 

-5-



--------------------------------------------------------------------------------

21.   Attorney’s Fees. The prevailing party in any dispute arising hereunder or
in connection herewith shall be entitled to recover its costs incurred in
connection with such dispute, including reasonable attorney’s fees, from the
non-prevailing party.

 

22.   Joint Drafting. This Agreement shall be deemed to have been drafted
jointly by the parties hereto, and no inference or interpretation against any
party shall be made solely by virtue of such party allegedly having been the
draftsperson of this Agreement.

 

23.   Paragraph Headings. The paragraph headings used in this Agreement are
included solely for the convenience of the parties and shall not affect or be
used in connection with the interpretation of this Agreement.

 

CAUTION: THIS AGREEMENT AFFECTS YOUR RIGHTS TO INNOVATIONS YOU MAKE DURING YOUR
SERVICE, AND RESTRICTS YOUR RIGHT TO DISCLOSE OR USE THE COMPANY’S CONFIDENTIAL
INFORMATION DURING AND SUBSEQUENT TO YOUR SERVICE.

 

KALKBRENNER HAS READ THIS AGREEMENT CAREFULLY AND UNDERSTANDS ITS TERMS.
KALKBRENNER HAS RECEIVED A COPY OF THE WRITTEN NOTIFICATION CONTAINING SECTION
2870 OF THE CALIFORNIA LABOR CODE.

 

   

CONSULTANT:

 

     

COMPANY

 

GREATER BAY BANCORP

   

/s/    David L. Kalkbrenner         

--------------------------------------------------------------------------------

      By:  

/s/    Duncan L. Matteson        

--------------------------------------------------------------------------------

   

DAVID L. KALKBRENNER

Address:

     

Name:

Title:

Address:

 

DUNCAN L. MATTESON

Chairman

400 Emerson Street, 3rd Floor

Palo Alto, CA 94301

 

 

-6-



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF DUTIES

 

Duties:

 

Kalkbrenner shall be available to the CEO and Chairman of the Board of the
Company at reasonable times and for reasonable duration. He shall continue as a
Director, and, at the discretion of the Board, he shall continue to serve as a
member of the Executive Committee, Loan Committee, and Asset Liability
Committee. Kalkbrenner shall have the position of a Vice Chairman of the Board.
He shall advise the Executive Committee and Chairman of the Board and be
available upon request to any Board Member. He shall also (a) represent and
promote the goodwill of the Company and its affiliates in the Northern
California communities served by them, (b) promote the continued profitability
of the Company by making, among other things, periodic promotional calls on
customers and prospective customers, (c) maintain communication with management,
(d) provide consultation on banking matters as an experienced bank executive,
and (e) comply with all written policies of the Company applicable to his
activities as a consultant or otherwise.

 

During the Term of the Agreement, Kalkbrenner shall provide up to the hours per
month set forth in the following table:

 

Months of Term   Hours Per Month  

Monthly Compensation

(U.S. Dollars)

0 – 12   80   26,000 13 – 24   40   13,000

 

Compensation:

 

Kalkbrenner shall be paid monthly as set forth in the table above. In addition,
during the initial twelve (12) months of the Term, Kalkbrenner shall be eligible
for a bonus as determined in the discretion of the Board of Directors.
Kalkbrenner shall receive the same meeting fees as other Directors for serving
as a member of the Board of Directors and on Board Committees.

 

Expenses:

 

Company agrees per Section 2 to reimburse authorized expenses. It is agreed that
Company shall reimburse Kalkbrenner monthly overhead charges actually incurred
not to exceed without prior consent $5,000 per month, including any rent on
office space that is not provided on site by the Company without charge. Company
agrees to pay any annual membership fees at Cordevalle Golf Club which become
due during the first year of the Term. In addition, Company agrees to provide to
Kalkbrenner during the Term, to the maximum extent possible, disability
insurance coverage up to the amount the Company provided to Kalkbrenner during
the last year of his employment, and to pay one-half of any premiums for such
coverage.

 

A-1



--------------------------------------------------------------------------------

Stock Options:

 

While Kalkbrenner continues to serve on the Executive Committee, Kalkbrenner
shall be granted annually an option for the number of shares granted annually to
Executive Committee Members. All outstanding Company stock options held by
Kalkbrenner shall accelerate upon a change in control as defined in the Greater
Bay Bancorp 1996 Stock Option Plan, as amended. Upon termination of
Kalkbrenner’s service as a Director for any other reason, all outstanding
Company stock options held by Kalkbrenner shall be treated on the same basis as
applies to Directors generally, including vesting and exercise terms.

 

During the Term of this Agreement and Kalkbrenner’s tenure on the Board, his
existing stock options will continue to vest in accordance with their terms. Any
incentive stock options that have not been exercised before the 90th day
following the Commencement Date will be treated as non-qualified options and be
subject to the same terms and conditions as non-qualified options held by other
Board members.

 

Golf Club Membership:

 

Upon the Commencement Date, Kalkbrenner shall be entitled to retain, at no cost
to him, the membership purchased by the Company in his name at the Cordevalle
Golf Club. Kalkbrenner shall have no obligation to pay the Company any purchase
price for such membership, pursuant to the letter agreement between Kalkbrenner
and the Company dated March 30, 1999, or otherwise.

 

Change in Control:

 

In the event a “change in control” as defined below occurs during the Term (not
including any renewal thereof), Kalkbrenner shall be entitled to receive, in
addition to any other payments provided under this agreement, change in control
compensation in an amount equal to three times the cumulative monthly consulting
compensation payable over the initial 24 month term of this Agreement as set
forth in the table above under “Duties” (i.e., three times $468,000). In the
case of a Business Combination that is a change in control under item (c) below,
Kalkbrenner shall be entitled to the change in control compensation following
the effective date of the Business Combination if the Company has entered into
the definitive agreement for the Business Combination during the Term (not
including any renewal thereof), even if the change in control does not occur
until after the Term has ended.

 

If all or any portion of the amounts payable to Kalkbrenner under this
Agreement, either alone or together with other payments which Kalkbrenner has
the right to receive from the Company, constitute “excess parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), that are subject to the excise tax imposed by Section 4999
of the Code (or similar tax and/or assessment), the Company (and its successor)
shall increase the amounts payable under this Agreement to the extent necessary
to afford Kalkbrenner substantially the same economic benefit under this
Agreement as Kalkbrenner would have received had no such excise tax been imposed
on the payments due Kalkbrenner under this Agreement. The determination of the
amount of any such excise taxes

 

A-2



--------------------------------------------------------------------------------

shall be made initially by the independent accounting firm employed by the
Company immediately prior to the occurrence of the event constituting a change
in control.

 

If, at a later date, it is determined (pursuant to final regulations or
published rulings of the Internal Revenue Service, final judgment of a court of
competent jurisdiction, or otherwise) that the amount of excise taxes payable to
Kalkbrenner is greater than the amount initially so determined, then the Company
(or its successor) shall pay to Kalkbrenner an amount equal to the sum of such
additional excise taxes and any interest, fines and penalties resulting from
such underpayment, plus an amount necessary to reimburse Kalkbrenner
substantially for any income, excise or other taxes payable by Kalkbrenner with
respect to such amounts.

 

Any such change in control compensation shall be payable, at Kalkbrenner’s
election, in a lump sum or in substantially equal bi-weekly installments for a
period of 12 months. Such payments, if any, shall be in lieu of all damages,
payments and liabilities on account of the events described above for which such
payments, if any, may be due Kalkbrenner. This change in control compensation
obligation shall be binding upon and inure to the benefit of the parties and any
successors or assigns of the Company and Kalkbrenner.

 

Notwithstanding the foregoing, Kalkbrenner shall not be entitled to receive, and
the Company shall not pay, any amount under this Agreement that is prohibited by
Section 359.1 of the Federal Deposit Insurance Corporation Rules and
Regulations.

 

The term “change in control” shall mean the first to occur of any of the
following events with respect to the Company:

 

(a) Any “person” (as such term is used in sections 13 and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), which becomes
the beneficial owner (as that term is used in section 13(d) of the Exchange
Act), directly or indirectly, of 25% or more of the Company’s’ capital stock
entitled to vote in the election of directors, other than a group of two or more
persons not (i) acting in concern for the purpose of acquiring, holding or
disposing of such stock or (ii) otherwise required to file any form or report
with any governmental agency or regulatory authority having jurisdiction over
the Company which requires the reporting of any change in control;

 

(b) During any period of not more than two consecutive years, not including any
period prior to the date of this Agreement, individuals who, at the beginning of
such period, constitute the Board of Directors of the Company, and any new
director (other than a director designated by a person who has entered into an
agreement with the company to effect a transaction described in paragraph (a),
(c), (d) or (e) of this provision) whose appointment to the Board of Directors
or nomination for election to the Board of Directors was approved by a vote of
at least 75% of the directors then still in office (the “Incumbent Board”),
either were directors at the beginning of such period or whose appointment or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;

 

(c) The effective date of any consolidation or merger of the Company or other
similar business combination (collectively, a “Business Combination”) (after all
requisite shareholder,

 

A-3



--------------------------------------------------------------------------------

applicable regulatory and other approvals and consents have been obtained),
unless following such Business Combination the holders of the voting capital
stock of the Company immediately prior to the Business Combination hold more
than 50% of the voting capital stock of the surviving entity immediately after
the Business Combination and at least a majority of the members of the board of
directors of the corporation resulting from the Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the board providing for such Business Combination;

 

(d) The shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or

 

(e) The shareholders of the Company approve the sale or transfer of
substantially all of the Company’s assets to parties that are not within a
“controlled group of corporations” (as that term is defined in section 1563 of
the Code) in which the Company is a member.

 

 

A-4



--------------------------------------------------------------------------------

SCHEDULE B

WRITTEN NOTIFICATION

 

Kalkbrenner shall not be required to assign any Innovation that qualifies fully
under Section 2870 of the California Labor Code. That section provides as
follows:

 

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

(2) Result from any work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

B-1